Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/03/2021 and 09/03/2020 have been considered by the examiner.

	Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
drive unit in claim 1,
controller in claim1 and 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Scholten et al (US 2018/0078106) in view of McCormick (US 6,289,552).
8.	Regarding independent claim 1, Scholten et al disclose an autonomous cleaner (Fig 2, autonomous vacuum cleaner 10) comprising:
a body (Fig 2, housing 12) having a perimeter;
a dust collection assembly including
Scholten et al do not teach dust inlet disposed interior of perimeter. However, McCormick teach a dust inlet disposed interior of the perimeter (Fig 2 of McCormick, transparent window 50 closes top of agitator cavity 36). It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have modified brush chamber of vacuum cleaner of Scholten et al by incorporating transparent window 50 taught by McCormick for allowing the operator to monitor condition of brush chamber at a glance to confirm if there is any obstruction that will interfere with rotation of brush roll or the suction of the vacuum cleaner.

    PNG
    media_image1.png
    481
    704
    media_image1.png
    Greyscale

Figure 2 of McCormick
Scholten et al, as modified by McCormick, further discloses a brush roll (Fig 3, brush roll 38) mounted adjacent the dust inlet and proximate a transparent or translucent portion of the dust inlet (McCormick teaches bursh 38 is mounted adjacent first transparent window 50);
a drive unit (Fig 9, drive wheel module assembly 130 for moving the vacuum cleaner over) configured to move the body along a cleaning surface;
a controller (Fig 1, paragraph [0033], controller 28 is operably couple with the drive system for directing the autonomous movement of vacuum cleaner 10) configured to control an autonomous operation of the drive unit; and
a bumper (Fig 2, front portion of vacuum cleaner 10) operable to sense an impact mounted to and at least partially along the perimeter of the body, the bumper having at least one viewing window (paragraph [0039], transparent brushroll window 54 and brush roll 38 is visible through window 54) configured to allow a user to view the brush roll through the at least one viewing window and the transparent or translucent portion of the dust inlet.

    PNG
    media_image2.png
    516
    777
    media_image2.png
    Greyscale

Annotated Figure 2 of Scholten

9.	Regarding claim 2, Scholten et al, as modified by McCormick, disclose the limitations in claim 1, as described above, and further disclose wherein the at least one viewing window defines an aperture that extends through the bumper (Fig 2).

10.	Regarding claim 3, Scholten et al, as modified by McCormick, disclose the limitations in claim 1, as described above, and further disclose wherein the at least one viewing window is formed from a transparent or translucent material (Fig 2, transparent brushroll window 54).

11.	Regarding claim 4, Scholten et al, as modified by McCormick, disclose the limitations in claim 1, as described above, and further disclose autonomous cleaner comprising a suction (paragraph [0030], suction source is a motor in fluid communication with suction nozzle for generating a working air stream) configured for generating an air flow through the dust inlet.

12.	Regarding claim 5, Scholten et al, as modified by McCormick, disclose the limitations in claim 4, as described above, and disclose the dust collection assembly further comprising a dust collection chamber (Fig 5, dirt bin 18) in communication with the dust inlet and the suction motor (paragraph [0030], dirt bin 18 in fluid communication with air inlet).

13.	Regarding claim 6, Scholten et al, as modified by McCormick, disclose the limitations in claim 1, as described above, and disclose, the dust collection assembly further comprising a dust collection chamber proximate the dust inlet and brush roll configured for receiving dust swept by the brush roll (Fig 5, paragraph [0030], a separator is formed in a portion of dirt bin 18 for separating entrained dirt from the working airstream).

14.	Regarding claim 7, Scholten et al, as modified by McCormick, disclose the limitations in claim 1, as described above, and further disclose wherein the bumper defines a chamber (Fig 2, bursh chamber 36) configured to receive the transparent or translucent portion of the dust inlet therein (Fig 2, bursh chamber 36 is capable of receiving transparent window as taught by McCormick).

15.	Regarding claim 8, Scholten et al, as modified by McCormick, disclose the limitations in claim 1, as described above, and further disclose wherein the body further comprises a chassis (Fig 3, sole plate 50 retain the brushroll in the brush chamber 36) configured to support the dust (Fig 2) and the at least one viewing window (Fig 2, transparent brushroll window 54) is disposed adjacent the transparent or translucent portion of the dust collection assembly relative to the cleaning surface (As modified by McCormick, first transparent window 50).

16.	Regarding claim 9, Scholten et al, as modified by McCormick, disclose the limitations in claim 1, as described above, and further disclose wherein the bumper includes an opaque central portion (Fig 2, central cover portion 70) and the at least one viewing window (Fig 2, transparent brushroll window 54) includes a pair of viewing windows that are formed on opposite sides of the opaque central portion (Fig 2).

17.	Regarding claim 10, Scholten et al, as modified by McCormick, disclose the limitations in claim 9, as described above, and further disclose wherein the bumper includes a frame member (Fig 2) having opposing first and second side walls (Fig 2), a neck body (Fig 2) located between the first and second side walls, a first rear wall (Fig 2, side cover portion 72) extending from the neck body toward the first side wall, a second rear wall (Fig 2, side cover portion 72) extending from the neck body toward the second side wall, a first arcuate arm (Fig 2, indentation 74) extending forwardly relative to the first rear wall and outwardly from the neck body to the first side wall and a second arcuate arm (Fig 2, indentation 74) extending forwardly relative to the second rear wall and outwardly from the neck body to the second side wall, and
(Fig 2).

18.	Regarding claim 11, Scholten et al, as modified by McCormick, disclose the limitations in claim 1, as described above, and further disclose wherein the bumper includes a frame member (Fig 2) having opposing first and second side walls (Fig 2) and a rear wall (Fig 2, sensor cover 58) extending from the first side wall extending toward the second side wall, and
wherein the at least one viewing window includes a first viewing window ( provided in the frame member forwardly of the rear wall (Fig 2).

19.	Regarding claim 12, Scholten et al, as modified by McCormick, disclose the limitations in claim 11, as described above, and further disclose autonomous cleaner comprising a sensor (Fig 4, sensor 56) operable in combination with the controller to sense a surrounding environment (paragraph [0032], controller 28 is operably coupled with sensor 56 for receiving input about environment), the sensor being mounted to the body at the front end of the autonomous cleaner (Fig 4), wherein the rear wall of the bumper defines a pass-through opening that extends through the rear wall and is aligned with the sensor (Fig 4).

20.	Regarding claim 13, Scholten et al, as modified by McCormick, disclose the limitations in claim 1, as described above, and further disclose wherein the dust inlet is proximate a forward portion of the perimeter of the body (Fig 2 of McCormick).

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM V TRUONG whose telephone number is (571)272-7576. The examiner can normally be reached Mon-Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA CARTER can be reached on (571)-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAM VU QUANG TRUONG/            Examiner, Art Unit 3723           

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723